Citation Nr: 9908746	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals, including 
peroneal neuropathy, of fractures of the left tibia and 
fibula currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from July 1968 to July 1972.  
In August 1972, he claimed service connection for fractures 
of the left tibia and fibula sustained in service.  A 
December 1972 rating decision granted service connection for 
residuals of fractures of the left tibia and fibula and 
assigned a 40 percent evaluation pursuant to Diagnostic Code 
(DC) 5262 (impairment of tibia and fibula).  After a July 
1974 VA examination, an August 1974 rating decision reduced 
the evaluation to 30 percent disabling.  In June 1990, the 
veteran sought an increased rating.  This appeal arises from 
an October 1990 rating decision by the Buffalo, New York, 
Regional Office (RO) that denied the claim.

During the pendency of his appeal, the veteran moved to Ohio 
and then to Indiana and, at his request, his file was 
transferred to the Indianapolis, Indiana, RO.  While he lived 
in New York, he was represented by the New York Division of 
Veterans' Affairs.  Since his move from New York, the New 
York Division of Veterans' Affairs, though it has been sent 
procedural documentation generated in this case, and has been 
contacted by telephone by the Board of Veterans' Appeals 
(Board) and the RO, has refused to represent the veteran and 
has also refused to withdraw its representation in accord 
with 38 C.F.R. § 20.608.  The veteran contacted the Disabled 
American Veterans and The American Legion but those 
organizations refused to represent him since his case is 
already in appellate status.

The Board remanded the case for further development of the 
evidence in March 1994.  A January 1996 rating decision by 
the Indianapolis RO evaluated the veteran's left leg disorder 
pursuant to DC 8521 (paralysis of the common peroneal nerve) 
but did not increase the evaluation from the 30 percent 
previously assigned.

The Board also remanded the case in June 1996 and in June 
1998.  An August 1998 rating decision by the Indianapolis RO 
did not change the 30 percent evaluation assigned pursuant to 
DC 8521, but it did find that the left tibia-fibula fractures 
caused lumbar spondylosis with low back pain, awarded service 
connection for that disorder, and assigned a 20 percent 
evaluation therefor.  The veteran did not file a notice of 
disagreement with that action so that matter is not in 
appellate status at this time.

The veteran testified at a March 1992 hearing convened by 
N.R. Robin, the member of the Board of Veterans' Appeals 
(Board) who was designated by the Chairman to conduct the 
hearing and make the final decision in this case.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating greater than 30 percent for residuals of fractures of 
the left tibia and fibula.  He maintains that he has a left 
ankle disorder, a left knee disorder, and a nerve disorder of 
both legs, all of which he attributes to the left tibia-
fibula fractures, and asserts that a rating greater than 30 
percent is warranted.

In view of all that has gone before, and the ruling in 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand 
is required where the RO fails to comply with the order in a 
prior Board remand), a review of the evidence is warranted.

At a September 1972 VA examination, the veteran reported that 
his inservice fractures were casted for more than eleven 
months.  Currently, he was unable to put weight on the ankle, 
unable to run, and he limped and used a cane.  The left ankle 
had normal dorsi- and plantar flexion but internal and 
external rotation was limited by half.  The left knee was 
normal but the left leg bowed laterally and was one inch 
smaller in circumference than the right.  X rays revealed a 
well-healed fracture of the fibula with good alignment.  
However, there was nonunion and malalignment of the tibial 
fracture which, according to the radiologist, would change 
the weight-bearing stress on the ankle.  The diagnosis was 
residuals of fractured left tibia and fibula.  Service 
connection was granted in a December 1972 rating decision and 
a 40 percent evaluation was assigned.

At a July 1974 VA examination, the veteran reported that an 
open reduction had been recently performed and complained of 
weakness and limitation of motion of the left ankle.  He 
still limped and used a cane.  The examiner described a 24 cm 
curved scar on the anterior aspect of the tibia and a 6 cm 
scar on the anterior aspect of the leg just below the knee.  
There was tenderness of the medial aspect of the left leg 
midway between the knee and ankle.  The knee was completely 
normal but the ankle was thickened.  On testing range of 
motion of the ankle, there was 5 degrees of dorsiflexion, 10 
degrees of plantar flexion, 5 degrees of internal rotation, 
and no external rotation.  The left leg was 11/2 cm smaller in 
circumference, and 1 cm shorter, than the right.  X rays 
revealed an intramedullary nail in the tibia, bony union, and 
continued malalignment; the knee joint was unremarkable and 
the ankle joint was well maintained.  The diagnosis was 
residuals of old fractures of the left tibia and fibula.  
Citing improvement in the veteran's disability, an August 
1974 rating decision reduced the evaluation to 30 percent.

In June 1990, the veteran requested reevaluation of his left 
leg disability and submitted a March 1989 statement from 
Lawrence Bone, M.D., Department of Orthopaedic Surgery, 
University of Buffalo.  In the statement, the doctor noted 
that, after an open reduction osteotomy and insertion of a 
Lottes nail, the leg healed in approximately 15 degrees of 
varus at the ankle and "retrocravadum."  The veteran had 
recently developed pain in the ankle, the lower leg, and near 
the patella tendon.  X rays revealed synostosis between the 
tibia and fibula at the fracture site.  The ankle 
demonstrated 30 degrees of plantar flexion but only neutral 
dorsiflexion.  The impression was patellar tendonitis and 
degenerative arthritis due to malalignment.

At an August 1990 VA examination, the veteran complained of 
stiffness of the left ankle and pain distal to the patella.  
The examiner described a  22 cm scar on the anterior aspect 
of the leg, a 5 cm scar over the fibula, and a third scar, 7 
cm in length, over the patellar ligament.  Thigh girth was 45 
cm on the left and 48 cm on the right.  Range of motion of 
the left ankle showed dorsiflexion and plantar flexion to 20 
degrees each and the subtalar joint was stiff.  X rays 
revealed, in addition to the intramedullary rod inserted 
during the osteotomy, a lateral-posterior angular deformity 
at the tibial fracture site and a posterior angular deformity 
at the fibular fracture site.  The diagnosis was status post 
malunion fracture of the left tibia-fibula that required an 
osteotomy, Lottes nail, and bone graft.  The October 1990 
rating decision determined that an evaluation greater than 30 
percent was not warranted and the veteran appealed.

At a March 1992 Travel Board hearing, the veteran reported 
pain, weakness, limitation of motion, and giving way of the 
left ankle and occasional pain and giving way of the left 
knee.  Prolonged walking was painful and he was unable to 
carry heavy loads.  He had not been treated by VA or private 
physicians since 1989.

At a June 1992 electromyogram/nerve conduction study, the 
veteran gave a history of the left tibia-fibula fracture 
treated initially by closed reduction and 11 months in a cast 
then by internal fixation, osteotomy, and bone graft.  He did 
not complain of low back pain or radiating pain but did 
report some numbness in the left foot.  There was some 
decreased sensation to pinprick in the medial and lateral 
aspects of the left leg and in the dorsal surface and sole of 
the left foot, but deep tendon reflexes were active and 
symmetric and straight leg raising was negative.  Muscle 
strength showed hip flexion at 4+ on the right and 4- on the 
left, knee extension at 5 on the right and 4+ on the left, 
knee flexion at 4+ on the right and 4- on the left, 
dorsiflexion at 5 on the right and 3- on the left, and 
plantar flexion at 5 on the right and 3+ on the left.  The 
examiner summarized the electrodiagnostic findings and 
concluded that they represented left peroneal nerve palsy and 
possible underlying sensory neuropathy in both lower 
extremities.

A March 1994 remand directed the RO to obtain records of all 
VA treatment since July 1992, and all records by private 
health care providers reflecting treatment of the veteran's 
left knee or ankle, and then to afford the veteran VA 
orthopedic and neurologic examinations to determine the 
nature and extent of left leg disability.

Records obtained pursuant to the remand included a report of 
an August 1992 bone flow study of the lower extremities, 
which showed minimally increased blood flow on the left when 
compared with the right, and a total body bone scan, which 
was interpreted as showing some degenerative arthritis in 
both shoulders, both knees, and the left ankle, but no 
inflammation of the left tibia.  December 1992 X rays of the 
veteran's left knee showed no bone or joint abnormality and 
no osteoarthritis; X rays of the left tibia and fibula showed 
retained hardware and osteopenia of the distal tibia and 
fibula.  June 1993 X rays of the left knee and ankle showed 
retained hardware and mild osteopenia but no abnormality.  
June 1993 records show treatment for an unrelated skin 
disorder.

On an August 1993 outpatient treatment record by the VA 
rehabilitation medicine service, the veteran gave a history 
of the left leg disability and, in addition, chronic low back 
pain, hypotension, syncope, and diabetes.  He complained of 
chronic left knee and ankle pain aggravated by prolonged 
walking, a burning sensation in the left posterior knee, 
tenderness centrally and laterally at the joint line, and 
ankle hypomobility.  There was patellar swelling medially and 
the left patella was lower than the right.  There was 
crepitus at full extension, pain at full flexion, and the 
anterior drawer sign was positive.

At a July 1995 VA orthopedic examination, the veteran 
reported the left leg fractures in service and subsequent 
treatment.  However, the examiner apparently examined the 
veteran's right knee.  There was limitation of motion and 
tenderness of the left ankle and the left leg was shorter 
than the right by 1 cm.  There was some decreased sensation 
in the left foot on the L5-S1 distribution.  Impressions 
included:  status post osteotomy for malunion of left tibia-
fibula fractures; no clinical evidence of malalignment; left 
knee pain, apparently due to chronic patellar tendonitis, 
without evidence of patellar tendon rupture; left ankle pain 
with limitation of motion; and evidence of neuropathy.  The 
examiner ordered X rays but did not review them or report 
their results.  However, July 1995 X rays showed moderate 
degenerative changes in the left knee and ankle.

At a July 1995 VA neurologic examination, the veteran 
reported an electromyogram three years earlier that found 
left peroneal nerve damage and peripheral neuropathy of the 
lower extremities.  He said that his only current medication 
was Motrin and his only medical history was 
hypercholesterolemia.  His physician was Dr. Wendy Byers of 
Carmel, Indiana.  Examination showed limitation of motion of 
the left ankle, some weakness of the muscles of the left 
lower extremity, some decreased sensation of the left lower 
extremity and the right foot, and some atrophy of the left 
calf.  Impressions included left peroneal nerve palsy due to 
the left leg fractures and bilateral peripheral neuropathy of 
the lower extremities.  On reviewing the veteran's chart, the 
examiner noted the electromyogram that found that the veteran 
"may have" peripheral neuropathy.  She said that a follow 
up electromyogram could assess progression of the disorder 
and ordered, but did not review or report the results of, a 
work-up for peripheral neuropathy including an electromyogram 
and glucose tests.
Findings, on a September 1995 VA electromyogram/nerve 
conduction study of the veteran's left leg only, were 
consistent with left distal peroneal neuropathy.  Fasting 
glucose tests were negative.

In December 1995, the veteran reported that VA provided all 
of the care for his left knee and ankle.

A January 1996 rating decision determined that peroneal 
neuropathy was the predominant residual of the veteran's left 
tibia-fibula fractures and assigned a 30 percent evaluation 
pursuant to DC 8521 (severe, incomplete paralysis of the 
common peroneal nerve).

In a June 1996 remand, the Board, noting that it was not 
clear which of the veteran's knees was examined in July 1995, 
ordered another VA orthopedic examination.

At a September 1996 VA orthopedic examination, history was 
noted of the 1971 fractures, including 11 months casting and 
a 1973 osteotomy with tibial nailing to improve alignment.  
Thereafter, the veteran believed his legs were close to 
perfect.  He gave a 10-year history of various neurologic 
symptoms in both lower extremities and noted, in the early 
1990's, pain in the left ankle and knee, as well as other 
joints, and a reduced ability to walk long distances.  
Currently, his only medication was Seldane.  On examination, 
gait and leg lengths were normal.  There was some numbness on 
the left deep and superficial peroneal nerve distributions 
but sensation in the left leg was otherwise normal.  There 
was no effusion or tenderness of the left knee and knee range 
of motion was to 135 degrees bilaterally.  There was no 
tenderness of the left ankle but motion was limited to 5 
degrees of dorsiflexion versus 15 degrees on the right, 15 
degrees of plantar flexion versus 35 degrees on the right, 
and varus and valgus subtalar motion to 5 to 10 degrees 
versus 20 degrees on the right.  The examiner noted that the 
most recent X rays were more than a year old and ordered X 
rays but did not review them or report their results.  
However, September 1996 X rays showed that the left hip was 
normal, the right knee was unremarkable, the left knee showed 
medial compartment narrowing and minor osteophytes, and the 
left ankle showed minor osteoarthritis and a periosteal 
reaction in the distal tibia, presumably due to the fracture.

The September 1996 examination was deemed inadequate and the 
veteran was reexamined in January 1997.  He reported that, 
after walking for 20 minutes, back pain, which was normally 
constant at a level of 2 on a scale to 10, increased to 7 or 
8.  He associated tingling in the anterior thighs, weakness 
in the lower extremities, and increased back pain and was 
able to relieve those symptoms by sitting in a well-supported 
chair for 10 to 15 minutes.  On examination of the left leg, 
there was no atrophy or tenderness of the quadriceps.  It was 
nearly 1 cm shorter than the right but there did not appear 
to be any difference in alignment.  At the knee, there was no 
laxity, effusion, or tenderness at the joint line; patellar 
mobility was normal but there was tenderness at the insertion 
of the patellar tendon.  Range of motion testing showed 145 
degrees flexion to full extension.  At the ankle, muscle 
strength was 4/5, versus 5/5 on the right, but there was no 
tenderness.  Range of motion testing showed dorsiflexion to 
10 degrees, plantar flexion to 15 degrees, and minimal, if 
any, subtalar motion, but there was no pain on motion.  
Sensation was decreased on the distribution of the deep and 
superficial peroneal nerves but normal on the distribution of 
the saphenous, sural, and tibial nerves.  Heel-to-toe gait 
was normal but there was weakness for walking on the heels 
and inability to walk on the toes.

On examination of the veteran's spine, there was no Babinski 
sign and no clonus but distal deep tendon reflexes were 
diminished bilaterally.  On range of motion testing, there 
was flexion to 115 degrees, extension to 30 degrees, lateral 
flexion to 40 degrees bilaterally without spasm, and rotation 
to 30 or 35 degrees without pain or crepitus.  Left leg X 
rays from 1995 showed adequate alignment and some early 
arthritis of the tibiotalar joint of the ankle and medial 
compartment of the left knee.

The assessment included a 1 cm leg length discrepancy, but 
gait was normal without a lift, and the examiner concluded 
that the leg length discrepancy was not a significant 
disability.  There was limitation of motion of the left 
ankle, and X rays showed some early arthritis but, again, the 
gait was normal and there was no pain on motion.  There was 
left knee pain by history, currently asymptomatic, and X rays 
suggested some early osteoarthritis.  There was back pain and 
bilateral lower extremity pain associated with increased 
activity and the examiner suspected spinal stenosis as the 
cause.  There was neuropathy of the deep peroneal nerve, 
likely due to the extensive casting, but peroneal nerve palsy 
did not appear to be a significant problem currently.  Noting 
that a 1993 electromyogram (apparently a reference to the 
June 1992 electromyogram) showed posttraumatic changes and 
possible bilateral systemic neuropathy, neurology recommended 
another electromyogram.  The examiner ordered X rays, 
computerized tomography of the spine, and an electromyogram 
to aid in the assessment of both spinal stenosis and 
peripheral neuropathy, but neither reviewed nor reported the 
results of the tests he ordered.

January 1997 VA X rays of the lumbar spine showed invertebral 
disc spaces and facet joints within normal limits, vertebral 
bodies were normal in height, alignment, and position, and 
minimal degenerative changes (small anterior osteophytes) 
were seen at L3 and L4.  There was no evidence of 
spondylolisthesis or spondylolysis.

A January 1997 VA computerized tomography scan showed bulging 
discs and mild canal stenosis from L2 to L5.  There was no 
neuroforaminal narrowing from L2 to L4 but, at L4-5, there 
were mild facet degenerative changes bilaterally and mild 
neuroforaminal narrowing.  The superior aspect of the L5-S1 
disc space was unremarkable but the veteran moved during the 
examination and the remainder of the disc space was not 
evaluated.  The impression was minimal lumbar spondylosis.

A February 1997 VA electromyogram/nerve conduction study 
tested only the veteran's left lower extremity.  However, 
findings suggested a severe peroneal neuropathy localized 
distally to the fibular head with relative sparing of the 
branch supplying the anterior tibialis muscle.  The report 
noted that electromyography is 85 percent reliable for 
detecting radiculopathy and there was no electrophysiologic 
evidence of radiculopathy.

After reviewing the evidence, a January 1998 Supplemental 
Statement of the Case continued the denial of an increased 
rating for the veteran's left leg disorder.

On an April 1997 outpatient record by Diane Sommer, M.D., the 
only findings related to the veteran's left leg were a 
surgical scar, a 1/2 inch leg length discrepancy, and atrophy 
of the soleus and gastrocnemius muscles.

In February 1998, along with the foregoing record by Dr. 
Sommer, the veteran submitted a statement in which he alluded 
to discrepancies in the evidence and asked that his allusions 
be addressed.  In the statement, he referred to a report 
where the examiner noted only a 1+ patellar reflex 
bilaterally.  However, the strength of deep tendon reflexes 
is not as significant as their symmetry.  Here, deep tendon 
reflexes were symmetric and that is a favorable finding.  He 
also noted that an examiner found no Babinski or clonus 
bilaterally.  Those are also favorable signs; had there been 
clonus or a positive Babinski sign, such findings would have 
indicated a neurologic disorder.  He noted the reference in 
Dr. Sommer's record to "restless legs" and to a decreased 
ability to walk long distances.  However, those comments by 
the doctor were merely recorded history from the veteran and 
were not clinical findings she made on examination.  Finally, 
he referred to a 1993 electromyogram (apparently a reference 
to the June 1992 electromyogram) that showed "possible 
bilateral systemic neuropathy."  A "systemic" neuropathy 
is one that affects the whole body, such as one due to 
diabetes, as compared with a neuropathy focused on one 
anatomical area or one nerve, such as left peroneal 
neuropathy.  Thus, bilateral systemic peripheral neuropathy 
is a negative finding but, since his injury in service was to 
the left leg only, and there is no medical evidence yet of 
record to relate peripheral neuropathy in the right leg to 
that left leg injury, peripheral neuropathy in the right leg 
is not relevant.  Clearly, medical evidence is needed in 
order to distinguish disability due to the service-connected 
left leg injury from disability due to nonservice-connected 
disorders, such as diabetes mellitus or systemic arthritis.

In spite of several remands, medical evidence has not been 
developed that answers the many questions raised by this 
case.  In this remand, the Board has set forth in detail the 
findings on prior reports and posed specific questions for 
examiners in an effort to answer those questions.  Also, we 
are aware that, in an August 1998 statement, the veteran said 
he did not wish to undergo further examination or testing and 
we are sympathetic to his frustration and concerns.  However, 
further examination is required and he is advised that the 
law provides for denial of his increased rating claim if he 
fails, without good cause, to report for scheduled 
examinations.  See 38 C.F.R. § 3.655.

With regard to skeletal disorders potentially related to the 
veteran's 1971 left tibia-fibula fractures, the evidence 
shows degenerative changes in his shoulders, lumbar spine, 
knees, and left ankle.  While arthritis in the left ankle 
and, perhaps, the left knee may be attributable to the left 
tibia-fibula fractures, that in the shoulders and right knee 
is not so easily explained.  The diverse locations of the 
arthritis suggest a systemic process as the cause.  In 
addition, the minimal degenerative changes in the lumbar 
spine may also be due to a systemic process rather than to 
the left tibia-fibula fractures.  The likelihood of this 
hypothesis seems strengthened by February 1997 
electrodiagnostic studies that found no evidence of 
radiculopathy in the left lower extremity.  Moreover, left 
tibia-fibula fractures so significant as to result in 
degenerative changes in the spine might be expected to alter 
the gait, but the veteran's gait is normal.  Finally, he has 
been diagnosed with patellar tendonitis of the left knee and 
the knee was symptomatic on an August 1993 VA record.  
However, there is a scar over the patellar ligament that may 
not be related to the 1973 osteotomy.  The evidence suggests 
an intervening left knee injury and records of doctors who 
provided treatment in connection with that scar should be 
obtained.

With regard to neuropathy potentially related to the 
veteran's 1971 left tibia-fibula fractures, the extensive 
casting might explain left peroneal neuropathy but bilateral 
peripheral neuropathy, notwithstanding the veteran's 
contentions to the contrary, is not so easily explained.  One 
explanation for bilateral peripheral neuropathy might be 
diabetes.  Such an explanation was apparently suspected, and 
fasting glucose tests were ordered, after a July 1995 
examination.  Since the veteran did not report, at that 
examination, that he was taking medication for diabetes, the 
examiner may have anticipated that the results of diagnostic 
testing would show whether he had it.  In fact, the tests 
were negative indicating either that the veteran does not 
have diabetes, contrary to the history he gave in August 
1993, or that he takes medication for it and it is 
controlled.

The veteran has claimed that the symptoms of his service-
connected left leg disorder have worsened.  Such a claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Once a 
veteran has presented a well-grounded claim, VA has a duty to 
assist in developing all relevant evidence and not just that 
evidence for or against a claim.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992); Godwin v. Derwinski, 1 Vet. 
App. 419, 425 (1991); Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990).  The duty to assist obliges VA to obtain all 
pertinent medical records called to its attention by the 
veteran or the evidence of record.  Culver v. Derwinski, 3 
Vet. App. 292, 298 (1992).  That includes private medical 
records.  Culver, supra; Ivey v. Derwinski, 2 Vet. App. 320, 
322 (1992). 

In an effort to reconcile the findings noted above, the Board 
ordered, in the June 1998 remand, that the veteran be 
afforded neurologic and orthopedic examinations to determine 
the nature and extent of disability attributable to his 1971 
tibia-fibula fractures and to distinguish that disability 
from that attributable to all other causes.  However, the 
veteran was not afforded the examinations ordered and the 
report of the examination he had did not identify all aspects 
of the relevant disability or address their etiology.  The 
Court of Appeals for Veterans Claims (Court) has held that 
further remand is necessary when the RO fails to follow a 
Board remand.  Stegall, supra, at 270.  Further, the Court 
held "that a remand by this Court or the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand either 
personally or as 'the head of the Department.'" Stegall, 
supra, at 271 (quoting 38 C.F.R. § 3.303); Kingston v. West, 
11 Vet. App. 272, 274 (1998).

Finally, the Board finds a fundamental flaw in an examination 
process whereby an examiner finds signs or symptoms that 
warrant further diagnostic testing, orders that diagnostic 
testing, and neither reviews nor reports the results thereof.  
Such examinations are inadequate for rating purposes.

Accordingly, the case is once again REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
any treatment since 1988.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained.  Specifically, treatment 
records should be obtained from Drs. 
Diane Sommer, Wendy Byers, and Lawrence 
Bone.  In addition, records should be 
obtained of treatment related to the scar 
over the left patellar ligament noted 
during the August 1990 VA examination.  
Finally, records should be obtained from 
any doctors providing treatment for 
diabetes.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded VA neurologic and orthopedic 
examinations to determine the current 
nature and extent of all disability 
attributable to the left tibia-fibula 
fractures.  It is imperative that 
examiners review  the entire claims 
folder prior to the examinations.  (For 
the benefit of the examiners, the Board 
has, in addition, summarized, in detail, 
the relevant evidence above.)  All tests 
indicated by the queries posed below 
should be conducted including, if 
warranted, electrodiagnostic and 
radiographic studies of both lower 
extremities.  Examination reports that 
merely reflect ordering of tests, without 
reviewing and reporting the results 
thereof, will be deemed inadequate for 
rating purposes.  All disability of the 
back and lower extremities not 
attributable to the left tibia-fibula 
fractures should be distinguished.  The 
factors upon which medical opinions are 
based must be set forth in the report.  
Specifically, examiners should address 
the following queries:

a.  Is there radiographic evidence of 
degenerative changes of the joints of the 
low back and lower extremities?  Which, 
if any, degenerative changes are due to 
the 1971 left tibia-fibula fractures and 
what functional impairment results from 
those changes?

b.  Is there a leg length discrepancy or 
atrophy of left leg musculature 
attributable to the service-connected 
fractures and, if so, is either (or both) 
productive of current functional 
impairment?

c.  Was there trauma to the left knee 
after the 1973 osteotomy and, if so, is 
it productive of current functional 
impairment?

d.  Is there evidence of neuropathy in 
one or both lower extremities and, if so, 
what is its etiology?  If there is 
neuropathy in one or both lower 
extremities due to the 1971 left tibia-
fibula fractures, what functional 
impairment results from it?

3.  When the development prescribed above 
has been completed, and the RO is 
satisfied that all of the questions posed 
in the preceding paragraph have been 
adequately addressed by examiners, and 
all evidence obtained has been associated 
with the file, the RO should review the 
claim and issue, to the veteran and his 
representative of record, the New York 
Division of Veterans' Affairs, a 
Supplemental Statement of the Case.  The 
RO should afford them a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if warranted.  The veteran need take no action 
until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals, or the United States Court of Appeals for 
Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision by the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 13 -


